AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page l of 2 Pages

 

UNITED STATES OF AMERICA,

BRYAN BARTUCCI,

UNITED STATES DISTRICT CoURT
for the

Eastern District of California

V.
CaSe NO. l:lS-cr-00270-DAD-BAM

\_/`./\_/\./

 

ORDER SETTING CONDITIONS OF RELEASE

lT IS ORDERED that the defendant’s release is subject to these conditions:

(1)
(2)
(3)

(4)

(5)

The defendant must not violate federal, state, or local law while on release.
The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4l35a.

The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California

 

Place
before District Judge Dale A. Drozd Courtroom 5

 

on January 22, 2019 at 10:00AM

 

Date and Time

If blank, defendant will be notified of next appearance

The defendant must sign an Appearance and Compliance Bond, if ordered.

rio 199C tacv,t)wt)s-EDCA[Fresno]) Adviceari>enames Pase __ _ OF _ _ __ Passs

ADVICE OF PENALTIES AND SANCTIONS

 

TO Tl-lE DEFENDANT: BRYAN BARTUCCI
YOU ARE ADVlSED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

lt is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious ifthey involve a killing or attempted killing

lf, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. lf you are convicted of:

(l) an offense punishable by deatli, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than lO years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years f you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony ~ you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor ~ you will be fined not more than $l00,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. ln
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the l)ei`endant

l acknowledge that l am the defendant in this case and that l am aware of the conditions of rekease. I promise to obey ali
conditions of release1 to appear as directed, and surrender to serve any sentence imposed. l am aware of the penalties and sanctions

set forth above.

D¢:fendam 's Sr'g)ramre

Directions to the United States Marshal

( I:I ) The defendant is ORDERED released after processing

_/)aé 4 D@d _

Date: lZ_/_l_9[20]§ j j j j _ _
thdic'im' O_fficer `s St`gnamre

__PA_LE_ A__- D_RQZP, _U-S_- D_FSTR_I_CT_ JUDGB ,,

Pn`med name and riffe

DISTR]BUTION: COURT DEFENDANT PRETRIAL SERVlCE U.S. A"l'TORNEY_ U.S, MARSHAL

